Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 there is a lack of antecedent basis for the mode. It is unclear which mode the “the mode” refers back to. The meaning of the phrase “imposes limitation on change of the indication mode by operation of the operating unit” is not clear. Obviously any system with modes of operation is going to effect command and control on the mode selection. What possible limiting scope can be attributed to the claim recitation that isn’t automatically met by every mode selecting system that would otherwise meet the limitations of the parent claim from which claim 8 depends? If the mode is automatically selected, then isn’t there a limit of manual changing? Conversely if the mode is selected manually isn’t there a limitation of automatic selection? Or in the hybrid case, wouldn’t the operational logic necessitate operational logic limits on the modes, because any lack of inhibition is the very lack of a mode per the operational concept of different modes? Due to the lack of apparent scope of the quoted phrase and the lack of antecedent basis claim 8 is indefinite. 
Claim 10 depends from claim 8 and thus has at least the same defect(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Behling (US 20090154296). 
With regard to claim 1 Behling discloses a method for controlling an electronic watch, the method comprising:
when start of diving is detected based on a pressure measured by a pressure sensor (paragraphs 64, 73, 76), controlling a first motor to indicate with a first pointing hand (23) a water depth (paragraph 71 the seconds hand indicates pressure) estimated from the pressure (paragraphs 9, 30, 62-64; claim 12); and
controlling a second motor to indicate with a second pointing hand (21, 22) a time period of diving for which timing is started after detecting the start of diving (paragraph 72 the minutes and hours hands display the dive time).

With regard to claim 2 Behling discloses the method for controlling an electronic watch according to claim 1, comprising determining a mode of the electronic watch in accordance with operation of an operation unit performed by a user (paragraphs 30-55).

With regard to claim 3 Behling discloses the method for controlling an electronic watch according to claim 2, comprising controlling, based on the mode determined, a third motor to indicate with a mode hand a current mode (paragraph 85 in the diving mode the minutes hand and hours hand are driven to overlap effecting a separately motor driving from the 1st motor and 2nd motor and 1st hand 2nd hand, to effect a visually distinguishable display indicating the mode of operation).

With regard to claim 4 Behling discloses an electronic watch, comprising:
a first pointing hand(23);
a first motor configured to move the first pointing hand (paragraph 26, 28);
a second pointing hand (21, 22);
a second motor configured to move the second pointing hand (paragraphs 26, 28 the hands indicate different information on demand);
a first motor driving circuit configured to drive the first motor (paragraph 26);
a second motor driving circuit configured to drive the second motor (paragraph 26, the motor and hands are controlled to effect display of divergent information necessitating independent control);
a pressure sensor configured to measure pressure (paragraph 63); and
a processor (70) configured to
estimate a water depth, based on a pressure measured by the pressure sensor, to detect start of diving (paragraphs 63-64, 71-72),
when detecting the start of diving, start timing of a time period of diving (paragraphs 63-64, 71-75),
control the first motor to indicate with the first pointing hand the water depth and control the second motor to indicate with the second pointing hand the time period of diving (paragraphs 71-75).

With regard to claim 5 Behling discloses the electronic watch according to claim 4, wherein the processor selects one mode from a plurality of modes with different indication resolutions, and controls the first motor and the second motor based on the selected mode (figures 5-6, paragraphs 30-55; the indication of time alone is a display mode with different indicia resolutions, i.e. 12 hours per rotation, 60 minutes per rotation, 60 seconds per rotation).

With regard to claim 6 Behling discloses the electronic watch according to claim 5, further comprising a mode indication unit configured to indicate the selected mode (paragraph 85 in the diving mode the minutes hand and hours hand are driven to overlap effecting a separately motor driving from the 1st motor and 2nd motor and 1st hand 2nd hand, to effect a visually distinguishable display indicating the mode of operation).

With regard to claim 7 Behling discloses the electronic watch according to claim 5, further comprising an operating unit operable by a user, wherein the processor selects the mode in accordance with operation of the operating unit (paragraphs 30-55).

With regard to claim 8 Behling discloses the electronic watch according to claim 7, wherein when the start of diving is detected after selection of the mode by the operating unit, the processor imposes limitation on change of the indication mode by operation of the operating unit (paragraphs 30-55, 73-75)

With regard to claim 9 Behling discloses the electronic watch according to claim 5, wherein the processor determines that the start of diving occurs when the water depth is equal to or greater than a predetermined threshold value (paragraph 64).

With regard to claim 10 Behling discloses the electronic watch according to claim 8, wherein the processor determines that the start of diving occurs when the water depth is equal to or greater than a predetermined threshold value (paragraphs 64, 73-74)

With regard to claim 13 Behling discloses the electronic watch according to claim 6, wherein the mode indication unit is constituted of an analog indication unit including a graduation indicating a mode and a mode hand pointing the graduation, or a digital display unit for displaying a mode (the digital scales indicate the mode by different visual attributes such as color – abstract; figure 3, 5, 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

With regard to claim 11 (depends from claim 9) Behling does not disclose the claimed: wherein
the plurality of indication modes include a first mode in which the indication resolution is first indication resolution, and a second mode in which the indication resolution is second indication resolution that is greater than the first indication resolution, and the processor determines, when the first mode is set and the water depth is equal to or greater than a first threshold value, that the start of diving occurs, and determines, when the second mode is set and the water depth is equal to or greater than a second threshold value that is greater than the first threshold, that the start of diving occurs.
Behling teaches indicating depth time in one unit/resolution of time with the minute and hour hands overlapping. Once the timing crosses a threshold value, the hands are driven separately and the resolution of at least one hand is changed to reflect the larger value of time of the hand beyond the threshold value. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Behling’s system with an additional hand to operate as a larger depth indication hand such that the plurality of indication modes include a first mode in which the indication resolution is first indication resolution, and  a second mode in which the indication resolution is second indication resolution that is greater than the first indication resolution, and the processor determines, when the first mode is set and the water depth is equal to or greater than a first threshold value, that the start of diving occurs, and determines, when the second mode is set and the water depth is equal to or greater than a second threshold value that is greater than the first threshold, that the start of diving occurs, as taught in part by Behling’s duration modes. The reason for doing so would have been to easily and clearly indicating units of depth with the same precision and detail as the dual units/resolution time keeping mode, as taught by Behling.

With regard to claim 12 (depends from claim 9) Behling does not disclose the claimed: wherein
the plurality of modes include a first mode in which the indication resolution is first indication resolution, and a second mode in which the indication resolution is second indication resolution that is greater than the first indication resolution, and the processor, when the first mode is set and the water depth is equal to or greater than a third threshold value, transits to the second mode.
Behling teaches indicating depth time in one unit/resolution of time with the minute and hour hands overlapping. Once the timing crosses a threshold value, the hands are driven separately and the resolution of at least one hand is changed to reflect the larger value of time of the hand beyond the threshold value. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Behling’s system with an additional hands to operate as a larger depth indication hands such that the plurality of modes include a first mode in which the indication resolution is first indication resolution, and a second mode in which the indication resolution is second indication resolution that is greater than the first indication resolution, and the processor, when the first mode is set and the water depth is equal to or greater than a third threshold value, transits to the second mode, as taught by Behling. The reason for doing so would have been to easily and clearly indicating units of depth with the same precision and detail as the dual units/resolution time keeping mode pursuant the established principle of using at least 3 hands to display 3 resolutions of units, i.e. hours, minutes, and second in time, or equivalent in depth, as taught by Behling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-9-22
/SEAN KAYES/Primary Examiner, Art Unit 2844